Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (figures 1-5) are objected to because they are blurry and of poor quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 10/26/2020 is acknowledged.  The traversal is on the ground(s) that the limitation “the microstructure of the preform being such that there is an axis X, termed “axis of variation,” along which the Ve/(Ve+Vd) ration changes continuously” is not taught by prior art.  This is not found persuasive because this is not a common technical feature among all the groups of claims. Furthermore, all the independent claims are distinct and there is no common technical features among them. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 11 correct variation”, with variation,” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2 it recites “said preform comprising a group of agglomerated ceramic, glass-ceramic or glass particles,” and in line 4 recites “the particles of said group.” Is “the particles of said group” is referring to “glass particles” as in line 3? Or in another words glass particles selected from that group?
Claim 1, line 4 “the particles of said group” lacks antecedent basis.
 Claim 1, line 10 “the microstructure” lacks antecedent basis.
Claim 1, line 14 recites “the volume of the agglomerated particles.” It is not clear if the preform comprising agglomerated ceramic or the glass particles as recited in line 4? And furthermore is the applicant meant to say agglomerated ceramic or agglomerated particles? 
Claim 3, “the particles of said group” lacks antecedent basis.
Regarding Claim 9 it is not clear what is meant by “volume of agglomerated particles are made of one or the same material?” Is the applicant trying to say “the agglomerated ceramic” is made of one material? 
Allowable Subject Matter
The allowability of the claims will be determined upon clarifying the scope of the claims. The Examiner welcomes the applicant’s representation to initiate an interview to clarify the claim language. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772